Motion [No. 2732] by petitioner for reconsideration of its application to review and set aside respondent’s order, dated March 31, 1970, or, in the alternative, for leave to appeal to the Court of Appeals from an order of this court dated June 24, 1971. Motion denied in all respects. Motion [No. 2816] by intervenor-respondent (1) to punish petitioner for contempt of court in its refusal and failure to comply with the provisions of the order of this court dated November 17, 1970; (2) for appointment of a referee, if necessary, to determine the actual loss suffered by intervenorrespondent because of petitioner’s failure to comply with said order; and (3) to withdraw intervenor-respondent’s prior motion, made by notice of motion dated August 13,1971, to punish petitioner. Cross motion [No. 2817] by petitioner to stay the motion [No. 2816] to punish it for contempt of court, pending determination of its motion [No. 2732] for reconsideration or for leave to appeal to the Court of Appeals. Cross motion denied as academic (see decision on motion No. 2732, herewith); intervenor-respondent’s motion to punish petitioner for contempt and for other relief granted; settle order on five days’ notice. Hopkins, Acting P. J., Munder, Martuscello, Latham and Christ, JJ., concur.